Citation Nr: 9920888	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
secondary to service-connected residuals of wound to right 
leg, muscle group XI.

2.  Entitlement to an increased disability rating for 
service-connected residuals of wound to right leg, muscle 
group XI, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied an 
increased disability rating, in excess of 20 percent, for the 
appellant's service-connected residuals of wound to right 
leg, muscle group XI

In December 1996, the appellant raised an additional claim 
for service connection for a back disorder, secondary to 
service-connected residuals of wound to right leg, muscle 
group XI.  In March 1997, the RO issued a rating decision 
which denied this claim.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
addressing this issue.


REMAND

In April 1997, the appellant filed a notice of disagreement 
(using a VA Form 9) noting his desire to appear personally 
before a member of the Board of Veterans' Appeals at the RO.  
Thereafter, the appellant filed his substantive appeal, VA 
Form 9, indicating that he did not desire a hearing before a 
member of the Board.

In November 1997 and again in April 1998, the RO requested 
clarification from the appellant concerning his desire for a 
hearing before the Board.  Both of letters from the RO 
stated, in pertinent part:

Unless we hear from you otherwise, your 
name will remain on the list of those who 
desire a hearing before the traveling 
section of the Board of Veterans' 
Appeals.  You will be notified of the 
time and place of your hearing when a 
hearing date becomes available.  If you 
do not want to wait for the traveling 
section, you may elect another option by 
checking the appropriate block below and 
returning this letter to us.

No response was ever received from the appellant.  

Under these circumstances, the Board can only assume that the 
appellant desires to have a hearing before the Board in this 
matter.  The Board concludes, therefore, that a hearing 
before a member of the Board of Veterans' Appeals at the RO 
should be scheduled. See 38 C.F.R. § 20.702 (e)(1998).  In 
scheduling this matter, the RO should inform the appellant of 
the procedures for withdrawal of Board hearing requests, as 
outlined in 38 C.F.R. § 20.702(e).

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 
38 C.F.R. § 20.702(e).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issues on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




